—In an action to recover damages for personal injuries, the plaintiff appeals (1) from an order of the Supreme Court, Dutchess County (Pagones, J.), dated July 13, 2000, which denied her motion to restore the action to the trial calendar, and (2) from so much of an order of the same court, dated August 28, 2000, as, upon renewal, adhered to the original determination.
Ordered that the appeal from the order dated July 13, 2000, is dismissed, as that order was superseded by the order dated August 28, 2000, made upon renewal; and it is further,
Ordered that the order dated August 28, 2000, is reversed insofar as appealed from, on the law, the order dated July 13,
2000, is vacated, and the plaintiffs motion to restore the action to the trial calendar is granted; and it is further,
Ordered that the appellant is awarded one bill of costs.
In light of this Court’s decision in Basetti v Nour (287 AD2d 126), the plaintiffs timely motion to restore the action to the trial calendar should have been granted. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.